Citation Nr: 0712714	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-29 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
PTSD. 

The veteran testified before the RO at a May 2004 hearing and 
before the undersigned at an August 2005 hearing at the RO.  
Transcripts have been associated with the file.

The Board remanded this claim in November 2005.  It returns 
for appellate consideration.

Additional evidence was received by the Board in January 
2007, after the issuance of the last Supplemental Statement 
of the Case.  The veteran, through his representative, 
submitted an April 2007 waiver of RO consideration.  The 
Board may proceed to consider the claim.  See 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD, either incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he is entitled to service 
connection for PTSD due to two assaults.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
this case, however, the veteran's service medical records 
document both of the alleged stressors.  In October 1972, the 
veteran was assaulted by another serviceman, who struck the 
veteran in the head with a pipe.  In April 1973, the veteran 
was stabbed in the chest, with a resulting pneumothorax.  
Both occurred while the veteran was stationed in Okinawa, 
Japan.  The Board notes in passing that the veteran is 
currently service connected for the residuals of the stab 
wound.  The Board is satisfied that the inservice stressor 
events having occurred.

Turning to the question of current diagnosis, the Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report his inservice experiences.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For diagnosis, the Board must rely on 
opinions offered by medical professionals.

The record is awash in diagnoses of the veteran's mental 
state.  The opinions of Eberle, Mundy, Peters, Korchynsky and 
Gaither are against a diagnosis of PTSD.  In favor of the 
claim are the opinions of Ryan, Harmatz, Nosrotollah and 
Sonel/Morse.  

The opinions against a diagnosis are many.  The veteran first 
reported to VA for psychiatric treatment in September 2000.  
Following diagnostic testing using both the Beck Depression 
Inventory and the Mississippi Combat Scale by D. Ziff, the 
veteran was referred for further evaluation from Dr. Peters.  
In October 2000, Dr. Peters diagnosed the veteran with an 
Anxiety Disorder, Not Otherwise Specified, with features of 
PTSD.  At a follow-up visit in January 2001, Dr. Peters added 
a notation of features of explosive personality.  Further 
treatment notes indicate that these diagnoses were 
maintained.

The veteran had a VA examination with Dr. Eberle in February 
2001.  Eberle administered the Beck Depression Inventory and 
the Mississippi Combat Scale.  The tests had relatively 
higher scores than at the September 2000 administration; in 
particular, the veteran scored a 119 on the Combat Scale 
previously and a 132 in February 2001.  Eberle stated that 
"[t]hese scores are inconsistent with [the] clinical 
interview and represent an exaggeration of symptom 
severity."  Eberle also stated that the veteran "relates 
all of his current difficulties to his Vietnam experiences 
but does not cite other than a few symptoms that are 
consistent with the diagnosis, which are consistent with 
other diagnoses as well."  

At the veteran's October 2001 hospital admission following 
his suicide attempt, the veteran was evaluated on discharge 
by a physician's assistant, S. Mundy.  The prior diagnosis of 
Explosive Personality Disorder was continued.  The veteran 
was noted to have severe stressors related to inter-marital 
conflict with his wife.  The Board notes that the assessment 
was co-signed by the staff psychiatrist, Dr. Fisher.  

The veteran had another VA examination in July 2003.  The 
examination, performed by Dr. Korchynsky, came to a similar 
conclusion as the February 2001 VA examination.  The 
diagnostic testing was not readministered at this time.  The 
examiner indicated that the veteran had some of the criteria 
for PTSD, but did not satisfy the criteria for a diagnosis.  
Korchynsky reported that the veteran was a poor historian and 
had a history of assaultive behavior and significant 
polysubstance abuse.  Furthermore, the review of the file 
indicated to Korchynsky that the veteran was exaggerating his 
scores on the diagnostic testing.  Like Dr. Eberle, 
Korchynsky found the test scores to be inconsistent with the 
veteran's reported symptoms during the interview.  

The veteran was reevaluated by Dr. Peters in May 2004.  
Peters noted that the veteran had been seeking service 
connection for PTSD, but indicated that he, Peters, had 
previously offered diagnoses of anxiety and explosive 
personality disorders because he "could not find evidence at 
that point for full DSMIV diagnosis of PTSD."  Peters again 
offered a diagnosis of Anxiety Not Otherwise Specified and 
noted a history of Explosive Personality Disorder. 

Finally, the veteran was seen in April 2006 for a third VA 
examination in association with this claim.  As with the July 
2003 VA examination, Dr. Gaither did not administer the 
diagnostic tests.  Gaither noted the veteran's repeated 
testing and "endorsement (over time) of symptoms 
inconsistent with his verbal report and clinical 
presentation..."  Accordingly, Gaither did not find testing to 
be indicated.  Gaither found that the veteran's symptoms met 
the criteria for an Anxiety Disorder, Not Otherwise 
Specified.  

The opinions of Harmatz, Nosrotollah and Sinel are 
supportive, but not particularly informative.  The veteran 
sought ongoing medical care from Dr. Harmatz in 2001.  During 
this time, Harmatz indicated in the treatment notes that the 
veteran had either PTSD or an Anxiety Disorder, Not Otherwise 
Specified.  Dr. Harmatz also wrote two letters on the 
veteran's behalf in seeking disability benefits.  In November 
2003, Harmatz wrote that the veteran had a chronic Anxiety 
Disorder.  In April 2004, Harmatz wrote that the veteran had 
PTSD.  The differential diagnoses are not explained on the 
record.  

During 2001, the veteran separated from his wife and obtained 
a divorce.  In October 2001, the veteran was hospitalized 
following a suicide attempt.  While a patient, Dr. 
Nosrotollah diagnosed the veteran with PTSD.  The Board notes 
that this diagnosis was offered purely based on the history 
provided by the veteran to the nursing staff, as the veteran 
had already departed the hospital.  Over the course of 2004 
and 2005, the veteran sought treatment from the VA.  
Outpatient treatment notes indicate that the veteran had a 
positive PTSD screen and that the veteran reported his 
diagnosis of PTSD from Dr. Harmatz.  It appears from the 
record that Sonel and Morse, VA physicians, have treated the 
veteran for pulmonary disease.  They list PTSD as among the 
veteran's diagnoses.  The Board cannot find the results of 
clinical interviews or testing in the 2004-2005 records to 
show that a full evaluation was performed.  

The veteran has sought treatment from S. Ryan for many years.  
Ryan has submitted an April 2003 statement outlining his 
experience in counseling veterans both for VA and in a 
private capacity for over twenty years.  Ryan has offered 
several spirited defenses of his opinions over the course of 
this claim, in June 2004, February 2006 and January 2007.  
Ryan focused on the Board's questioning of his qualifications 
to provide an initial diagnosis of PTSD.  The Board did so 
because of VBA Fast Letter 05-01 (Feb. 9, 2005), which 
indicates that initial VA mental disorder examinations are to 
be conducted by a board certified psychiatrist, a licensed 
psychologist, a psychiatry resident under close supervision 
of an attending psychiatrist or psychologist, or a psychology 
intern under close supervision of an attending psychiatrist 
or psychologist.  As mentioned above, Ryan did indicate long 
experience in dealing with PTSD, but his resume was not 
included in the submission.  Aside from his letterhead 
stating that he is a "Certified Trauma Specialist" and 
"PTSD Expert," the Board has no ability to judge whether 
his credentials merit the same consideration of his opinions 
as those of a psychiatrist or psychologist, as contemplated 
in the VBA Training Letter.  Ryan may be indeed experienced 
in the treatment of PTSD patients; however, to date, he has 
not indicated that his is a psychiatrist or psychologist or a 
resident or intern under the close supervision of the same.  
Rather, his education is as a "MST" - which means he is a 
licensed marriage and family therapist.  As a result, the 
Board cannot rely on his opinion to establish the presence of 
a persuasive diagnosis of PTSD.  It may weigh in favor of 
another opinion offered by one qualified to do so, but Ryan's 
opinion cannot stand alone as probative or persuasive 
evidence.

Before proceeding any further, it must be noted that while 
the Board may not ignore a medical opinion, it is certainly 
free to discount the relevance of a physician's statement.  
See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this 
case, the Board is not stating that Ryan does not possess the 
knowledge and background to render a competent diagnosis of 
PTSD.  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  As described in more detail 
above, VA has made an administrative determination that an 
initial diagnosis of PTSD from certain health care 
professionals is not as persuasive as a diagnosis of PTSD 
from individuals with more training and experience.  The 
Board is, of course, not entirely bound by this 
administrative determination by the Veterans Benefits 
Administration.  However, in the Board's own judgment, and 
within the special circumstances of this case, the opinion of 
Ryan is simply outweighed by the multiple opinions by those 
with more medical training that the veteran does not meet the 
criteria for diagnosing PTSD.



The Board finds that the preponderance of the evidence is 
against a current diagnosis of PTSD.  The Board notes that 
the veteran's symptoms were presented to three VA examiners 
on three occasions and they concurred that the symptomatology 
was best diagnosed as an Anxiety Disorder, Not Otherwise 
Specified.  Similarly, another doctor found that he did not 
have PTSD in the course of treatment.  Their opinions were 
based on the record, clinical interviews and the results of 
diagnostic testing, where indicated.  Mundy's opinion that 
the veteran has an Anxiety Disorder, while the opinion of a 
physician's assistant, was co-signed by yet another doctor.  
The Board has considered the remaining opinions in favor of 
PTSD.  Sonel and Morse have seen the veteran for pulmonary 
problems; there is no indication that they evaluated the 
veteran for psychiatric problems.  That is, in reviewing the 
treatment notes, the only examinations concerned respiratory 
disability, with absolutely no discussion of psychiatric 
problems.  Nosrotollah recorded the diagnosis of PTSD based 
purely on a history provided by the nursing staff, and the 
Board is certainly not inclined to give credence to such a 
tangential diagnosis.  The Board notes that Harmatz' opinions 
were without discussion of the DSM-IV criteria, clinical 
interviews or diagnostic testing, which, when weighed against 
competing opinions, lessen the probative weight of Harmatz' 
diagnosis.  Harmatz also changed the diagnosis to an Anxiety 
Disorder at one point, which is clinically distinct from 
PTSD.  Moreover, Harmatz, from his letterhead, is a medical 
doctor engaged in a general family practice.  There is no 
indication that he has specialized knowledge or experience 
with psychiatric disorders, and the physicians with such 
specialized knowledge have, in this case, ruled out PTSD. The 
Board is similarly not inclined to lend credence to his 
opinion.  

The Board also notes that the veteran's family and friends 
have submitted numerous statements on his behalf during the 
course of this claim.  Taken together, these statements 
attest to the fact that the veteran behaved differently 
following his period of service.  It does not appear from the 
record that any of the veteran's family and friends are 
qualified medical professionals within the meaning of 
Espiritu.  Accordingly, they cannot offer competent evidence 
on the question of the diagnosis of PTSD.  As the Board is 
denying this claim on the grounds of lack of a current 
diagnosis of PTSD, the lay statements are not probative and 
need not be evaluated in deciding this case.  

Lastly, the veteran's Social Security Administration records 
have been associated with the record.  The veteran was found 
to be disabled solely by reason of his service connected 
pulmonary disorder.  Although VA is required to consider the 
SSA's findings, the conclusion of the Administrative Law 
Judge's findings do not support the claim for PTSD and 
further discussion is not warranted.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current diagnosis of PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  

To the extent the 2003 letter was deficient in any respect, 
such error was corrected by the additional notice sent to the 
veteran in June 2005.  That letter again informed him of the 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  He was 
then provided time to respond, and his claim was 
readjudicated via a supplemental statement of the case issued 
in August 2005.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination in July 2003 and 
April 2006 to obtain an opinion as to whether he indeed has 
PTSD.  Further examination or opinion is not needed on the 
PTSD claim because, at a minimum, the preponderance of the 
evidence is against a finding that he has PTSD.  This is 
discussed in more detail above. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


